DETAILED ACTION
Applicant’s after-final response, filed 25 Aug. 2022, has been fully considered. The following rejections and/or objections are newly applied, and correspond to the claims filed 25 Aug. 2022. They constitute the complete set presently being applied to the instant application. Furthermore, as a result of a transfer within the Office, the Examiner of record has changed herein.
This Office action is a non-final Office action that contains a new grounds of rejection under 35 U.S.C. 112(a), 35 U.S.C. 112(b), 35 U.S.C. 112(d), 35 U.S.C. 103, and non-statutory double patenting that were not necessitated by applicant’s amendment received 25 Aug. 2022.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Status of Claims
Claims 2, 9, and 11 are cancelled.
Claims 1, 3-8, 10, and 12-30 are pending.
Claims 1, 3-8, 10, and 12-30 are rejected.
Claim 1, 4, 7, 10, and 22-25 are objected to.

Priority
The effective filing date of the claimed invention is 13 April 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 Sept. 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.


Drawings
After further consideration, the acceptance of the drawings filed 09 Dec. 2016 in the Office action mailed 07 March 2019 has been withdrawn, and the following objections are applied.
The drawings received 09 Dec. 2016 are objected to because:
Figures 1-8 are objected to because the fail to comply with 37 CFR 1.84(u)(2), which states view numbers must be preceded by the abbreviation "FIG.". See MPEP 608.02 V. The figures should be relabeled “FIG. 1A”, “FIG. 1B”, “FIG. 2”, “FIG. 3”, etc.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 7, 10, and 22-25 are objected to because of the following informalities. This objection is newly recited.
Claim 1 recites “…the system comprising: a handling network operable to…; and a processing system operable to:…; and a therapy system operable too…”, which is a grammatical error and should only include an “and” after the penultimate member of the system. Therefore, the claim should recite “…the system comprising: a handling network operable to…; a processing system operable to:…; and a therapy system operable to…”.
Claim 1 recites “…; a processing system operable to:…; and a therapy system operable to…, wherein the processing system is further operable to: obtain…”. To increase clarity, the wherein clause relating to the processing system should be moved to the “a processing system operable to:…” limitation. Therefore, the claim should recite “…; a processing system operable to:…, wherein the processing system is further operable to: obtain…; and a therapy system operable to…”.
Claims 1 and 10 recite “……based on analysis of a sample from the user upon processing the sample with the characterization model…”. To fix a grammatical error, increase clarity, and reduce redundancy, the claims can be amended to recite “…based on an analysis of a sample from the user with the characterization model” or “based on processing a sample from the user with the characterization model”.
Claims 1 and 10 recite “…wherein the set of Clostridium-associated feature-selection rules comprise different feature-selection rules for different demographic groups, subjects or types of supplementary data” and “..wherein the C. difficile associated feature selection rules comprise different feature-selection rules for different demographic groups, subjects or types of supplementary data”, respectively, which is a grammatical error and should include a comma after the penultimate member in the list to recite “…for different demographic groups, subjects, or types of supplementary data” in each of claims 1 and 10.
Claims 1 and 10 recite “…wherein the characterization model is a specific model…for different demographic groups, subjects or types of supplementary data…”, which is a grammatical error and should include a comma after the penultimate member of the list to recite “…for different demographic groups, subjects, or types of supplementary data”.
Claim 4 recites “…a cluster of orthologous group of proteins feature…” in lines 2-3, which is a grammatical error and should recite “…a cluster of an orthologous group of proteins feature…”.
Claim 7 recites “…a microbiome composition for the user…, and wherein the microbiome composition comprises…” in lines 4-5. To increase clarity the “…wherein the microbiome composition comprises…” refers to the microbiome composition for the user recited previously in the claim, claim 7 can be amended to recite “…wherein the microbiome composition for the user comprises…”. 
Claim 7 recites “…relative to user group sharing a….” in line 4, which includes a typographical error and should recite “…relative to a user group sharing….”. 
Claim 10 recites “…identifying primers…with the C.difficile…” in lines 8-9, which is a grammatical error and should include a space between the “C.” and “difficile”, such that the claim recites “…identifying primers…with the C. difficile…”.
Claims 22-25 recite  “…wherein determining the presence of the C. difficile strain comprises…”. To use consistent language and increase clarity that “the C. difficile strain” refers to “the C. difficile Ribotype 027 strain” recited in claim 20, from which claims 22-25 depend, claims 22-25 should be amended to recite  “…wherein determining the presence of the C. difficile Ribotype 027 strain comprises…”.
Appropriate correction is required.

Claim Interpretation
Claim 7 recites “The system of claim 1, further comprising an interface operable to improve display of Clostridium-associated condition information derived from…”. The system of claim 7 does not require that the processing system is configured to display the recited information on the display unit, and therefore, claim 7 only requires that the system comprises an interface capable of displaying the recited information but does not require that the information is displayed to the user on the interface. Similarly, regarding claim 8, the claim does not require displaying Clostridium-associated condition information comprising a risk of infection associated with the taxonomic groups and/or functional features.
 
Claim Interpretation- 35 USC § 112(f)
The interpretation of the “computing system” in the Office action mailed 25 April 2022, referring to the “processing system operable to:…”, under 35 U.S.C. 112(f) has been withdrawn because, after further consideration, the limitation does not invoke 35 U.S.C. 112(f). 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a handling network operable to receive containers comprising material from a set of users…” in claim 1; and
 “a therapy system operable to provide information of a therapy to the user…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
The structure for the above claim limitations are:
Regarding the “handling network operable to receive containers comprising material…”, Applicant’s specification at para. [0027] discloses the handling network can include a “library preparation system operable to automatically prepare biological samples”, that the handling network can include “user action”, “a user device”, “a remove server”, and/or any other “suitable entity”. Applicant’s specification at para. [0015] discloses the handling network can include a “sequencing system operable to determine microbiome sequences”, and at para. [0026] that the sample handling network functions to receive and process (e.g. fragment, amplify, sequence) biological samples and/or to provide a sample kit to a user. However, Applicant’s specification does not disclose any particular structure for the “handling network” that operates to “receive containers comprising material from a set of users”, as claimed. 
Regarding the “therapy system operable to provide information…”, Applicant’s specification at para. [0028] discloses a processing system (i.e. generic computer) can function to promote the therapy, thereby acting as a therapy system, to output a therapy recommendation to a subject. Therefore, the structure for the “therapy system” capable of providing information is interpreted to be a processing system (i.e. generic computer). Furthermore, the function of outputting data (i.e. providing information) is coextensive with a microprocessor itself, and the algorithm for determining/providing the information of a therapy is recited in the claim (e.g. by analyzing a sample from the user and then characterizing the user).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Response to Arguments
Applicant’s arguments filed 25 Aug. 2022 have been fully considered but they do not present any arguments pertaining to the interpretation of limitations under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
The rejection of claims 1-8, 10, 12, and 14-30 under 35 U.S.C. 112(a) in the Office action mailed 25 April 2022 have been withdrawn after further consideration. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited.
Claim 1 recites “…a handling network operable to receive containers comprising material from a set of users…”, which has been interpreted under 35 U.S.C. 112(f) as discussed above.
If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). See MPEP 2181 II. A. Furthermore, a means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b)  based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description. See MPEP 2181 IV. In this, case Applicant’s specification does not disclose the corresponding structure, material, or act for the handling network for performing the claimed function of receiving containers comprising material from a set of users, as discussed above under 35 U.S.C. 112(f). Therefore, in addition to being indefinite, the limitation lacks adequate written description. 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of  “…a handling network operable to receive containers comprising material from a set of users…” recited in claim 1, and claims dependent therefrom, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant's arguments filed 25 Aug. 2022 regarding 35 U.S.C. 112(a) at pg. 14, para. 5 to pg. 15, para. 2, have been fully considered but they are not persuasive because they do not pertain to the new grounds of rejection under 35 U.S.C. 112(a), set forth above. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-8, 10, 12, and 14-30 under 35 U.S.C. 112(b) in the Office action mailed 25 April 2022 have been withdrawn after further consideration. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-8, 10, and 12-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and/or newly recited and necessitated by claim amendment.
Claim 1, and claims dependent therefrom, are indefinite for recitation of the claim limitation “…a handling network operable to receive containers comprising material from a set of users…”, which invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, as discussed above in the 35 U.S.C. 112(f) section. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…the handling network comprising a sequencing system operable to determine microbiome sequences from sequencing the material, and an alignment of the microbiome sequences to a reference nucleic acid sequence…”. It is unclear if Applicant intends for the handling network to comprise a sequencing system AND an alignment of the microbiome sequences to a reference nucleic acid sequence, or if Applicant intends for the handling network to comprise a sequence system operable to determine an alignment of the microbiome sequences to a reference nucleic acid sequence. As such, the metes and bounds of the claims are unclear. Because one of ordinary skill in the art recognizes that a conventional sequencing system is not configured to perform sequence alignment, the alignment of the microbiome sequence to a reference nucleic acid sequence is interpreted to be part of the handling network.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…a sequencing system operable to determine microbiome sequences from sequencing the material…; wherein the microbiome sequences are determined by: identifying primers for nucleic acid sequences…; and amplifying the fragmented nucleic acid material using the identified primers….”. It is unclear if the claim intends for the sequencing system to be operable to identify primers and amplify fragmented nucleic acid material, or if the wherein clause is intended to define additional process steps performed when determining microbiome sequences, but these steps are not required to be performed by the sequencing system given the steps of “identifying primers…” and “amplifying the fragmented nucleic acid material…” are not part of “sequencing the material”. If Applicant intends for the steps of identifying and amplifying to not be performed by the sequencing system and instead recite additional process steps used to determine the sequences, then the claim is indefinite for recitation of both a system and a method in the same claim. In particular, is unclear whether infringement occurs when a user performs the steps of identifying primers and amplifying the fragmented nucleic acid material when determining microbiome sequences, or when one creates a system with a sequencing system operable to determine sequences from amplified fragmented nucleic acid material (i.e. the sequencing system is only configured to sequence the material). See MPEP 2173.05(p). As such, the metes and bounds of the claims are unclear. For purpose of examination, because one of ordinary skill in the art would understand that a conventional sequencing system is not configured to identify primers and amplify nucleic acids, the steps of identifying primers for nucleic acid sequences and amplifying the fragmented nucleic acid material are interpreted to define the process in which the material being sequenced was previously prepared, and that the sequencing system is operable to determine microbiome sequences from sequencing amplified fragmented nucleic acid material. 
Claims 1 and 10, and claims dependent therefrom, are indefinite for recitation of “…amplifying the fragmented nucleic acid material…” in lines 11 and 10-11 respectively. There is insufficient antecedent basis for “the fragmented nucleic acid material” in the claims because the claims do not previously recite fragmented nucleic acid material. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to mean “…amplifying fragmented nucleic acid material”.
Claim 1 ,and claims dependent therefrom, are indefinite for recitation of “…a therapy system operable to provide information of a therapy to the user by characterizing the user in relation…based on analysis of a sample from the user..”. Claim 1 previously recites “a Clostridium-association condition in relation to a user” in the preamble of the claim, and “a handling network operable to receive containers comprising material from a set of users…; receive a supplementary dataset…for the set of users…”. A claim is indefinite when it contains words or phrases whose meaning is unclear. If two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. See MPEP 2173.05(e). In this case, it is unclear if “the user” in the step of providing information of a therapy is intended to refer to the user recited in the preamble of the claims, or one of the users in the “set of users” recited throughout the claim. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the user” is interpreted to refer to the user recited in the preamble in the claim. To overcome the rejection, the claims can be amended to refer to the individual user as “a/the first user”, “a/the primary user”, “a/the individual user”, etc. to distinguish this user from the set of users. 
Claim 1 is indefinite for recitation of “…wherein the processing system is further operable to:…generate the features based on evaluating…”. Claim 1 previously recites “…features extracted from the microbiome composition dataset and the microbiome functional diversity dataset”, “a subset of microbiome composition features and a subset of microbiome functional diversity features”. Therefore, it is unclear whether “the features” in the step of generating the features is intended to refer to the extracted features from the microbiome composition dataset and the microbiome functional diversity dataset, the features of the subset of microbiome composition features, and/or the features of the subset of microbiome functional diversity features…”. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the features” is interpreted to refer to the extracted features. 
Claim 3 is indefinite for recitation of “…wherein the set of Clostridium-associated feature-selection rules improve the processing system facilitating decreased processing time to transform the supplementary dataset and the features into the characterization model”. First, as discussed above for claim 1, it is unclear which features, “the features” are intended to refer to, given claim 1, from which claim 3 depends, recites multiple sets of features. Furthermore, it is unclear if the limitation regarding that the Clostridium-associated feature-selection rules “improve the processing system facilitating decreased processing time…” is intended to further limit the Clostridium-associated feature selection rules, or if the limitation recites an intended result of generating the features using the set of Clostridium-associated feature-selection rules. In addition, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. See MPEP 2173.05(g). Therefore, if Applicant intends for the limitation regarding decreasing processing time to further limit the set of Clostridium-associated feature-selection rules, it is unclear what embodiments of the set of Clostridium-associated feature-selection rules” would improve the processing system by facilitating decreased processing time, as claimed. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation “improve the processing system facilitating decreased processing time to transform the supplementary dataset and the features into the characterization model” is interpreted to be an intended result of using the Clostridium-association feature selection rules for generating the features. 
Claim 5 is indefinite for recitation of “…wherein the Clostridium-associated condition comprise a Clostridium difficile Ribotype 027 strain infection…”. Claim 1, from which claim 5 depends, recites “…a therapy system operable to provide information of a therapy to the user by characterizing the user in relation to the Clostridium-associated condition…” and “…wherein the characterization model is a specific model of Clostridium-association conditions for….”. Therefore it is unclear if “the Clostridium-associated condition” in claim 5 is intended to refer to the Clostridium-associated condition for which information of a therapy is provided for, or if the Clostridium associated condition refers to one of the conditions of the Clostridium-associated conditions the model is specific for. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the Clostridium-associated condition” is interpreted to refer to the Clostridium-associated condition for which information of a therapy is provided. 
Claim 5 is indefinite for recitation of “…wherein the associated features comprise….” In line 4 of the claim. There is insufficient antecedent basis for “the associated features” because claim 1, from which claim 5 depends, does not recite any associated features. Instead, claim 1 recites “…features extracted from the microbiome composition data set…”, “a subset of microbiome composition features”, and “a subset of microbiome functional diversity features”. Therefore, it is unclear which features “the associated features” are intended to refer to, and the metes and bounds of the claim are unclear. For purpose of examination, “the associated features” are interpreted to refer to the “…features extracted from the microbiome composition data set…”, which have also been interpreted to refer to features “generated…based on evaluating…” in claim 1.
Claim 6 is indefinite for recitation of “…the features”. As previously discussed, claim 1, from which claim 6 depends recites “…features extracted from the microbiome composition data set…”, “a subset of microbiome composition features”, and “a subset of microbiome functional diversity features”. Therefore it is unclear which set of features, “the features” in claim 6 is intended to refer to. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the features” are interpreted to refer to the “…features extracted from the microbiome composition data set…”, which have also been interpreted to refer to the features “generated…based on evaluating…” in claim 1.
Claims 6 and 28-30 are indefinite because the claim contains the trademark/trade name “Kyoto Encyopledia of Genes and Genomes (KEGG)”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a source of functional features and, accordingly, the identification/description is indefinite. For purpose of examination, the claims are interpreted to mean “the features comprise functional features associated with at least one of:…” in claim 6 and “…wherein the feature set comprises functional features associated with…; wherein… with the functional features.” in claims 28-30.
Claim 7, and claims dependent therefrom, are indefinite for recitation of “…an interface operable to improve display of Clostridium-association condition information derived from the characterization model, wherein the Clostridium association condition information comprises….”. It is unclear if claim 7 intends to require that the interface is operable to display Clostridium-association condition information, and providing an improved display is an intended result of displaying the Clostridium-association condition information, or if the claim intends to require a specific arrangement and/or content of Clostridium-associated condition information that is an improved display. If Applicant intends for the interface to be operable to display a specific arrangement and/or content of Clostridium-associated condition information that is an improved display, then it is further unclear what arrangement and/or content of Clostridium-associated condition information falls within the metes and bounds of an improved display. As such, the metes and bounds of the claim are unclear. For purpose of examination, the claim is interpreted to mean “…an interface operable to display Clostridium-association condition information…”, and the limitation “to improve display” is an intended result of displaying the information. 
Claims 7-8, are indefinite for recitation of “…comprises a microbiome composition for the user…” in claim 7 and “…a risk of infection for the user…”. As discussed above, claim 1 from which claims 7-8 depend, recite  “a Clostridium-association condition in relation to a user” in the preamble of the claim 1, “a handling network operable to receive containers comprising material from a set of users…; receive a supplementary dataset…for the set of users…”, and “provide information of a therapy to the user…” (interpreted to be the user in the preamble of claim 1). Therefore, it is unclear if “the user” in claims 7-8 is intended to refer to the user recited in the preamble and providing information of a therapy limitation of claim 1, or one of the users in the “set of users” recited throughout claim 1. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the user” is interpreted to refer to the user recited in the preamble and step of providing information of a therapy in claim 1. To overcome the rejection, claims 7-8 can be amended as discussed above for claim 1 by referring the individual user as “a/the first user”, “a/the primary user”, “a/the individual user”, etc. to distinguish this user from the set of users. 
Claim 7, and claims dependent therefrom, are indefinite for recitation of “…wherein the Clostridium-association condition information comprises a microbiome composition for the user relative to user group sharing a demographic characteristic…”. It is unclear what embodiments of a “microbiome composition” fall within the metes and bounds of “a microbiome composition for the user relative to user group sharing a demographic characteristic”. For example, it is unclear if claim 7 intends to require that the display of Clostridium-association condition information comprises a display of a microbiome composition with a demographic characteristic, if the display of information comprises a display of a microbiome composition that is determined based on a demographic characteristic (e.g. but a demographic characteristic is not necessarily part of the display/information), if “relative to user group sharing a demographic characteristic” is intended to mean the Clostridium-association condition information comprises a microbiome composition in response to a user group sharing a demographic characteristic, or if the information comprises a comparison of a microbiome composition of the user to a demographic characteristic of a user group. As such, the metes and bounds of the claims are unclear.  Clarification is requested. For purpose of examination, the limitation is interpreted to mean the Clostridium-association information comprises a microbiome composition of the user that has any relationship to a demographic characteristic of a user group. 
Claim 8 for recitation of “…wherein the Clostridium-associated condition information comprises a risk of infection for the user relative to the user group…, and wherein the therapy is operable to reduce the risk of infection”. Claim 7, from which claim 8 depends, recites “The system of claim 1, further comprising an interface operable to improve display of Clostridium-associated condition information…”, which has been interpreted to mean that the system comprises an interface capable of displaying the recited information, but the claim does not require that the information is displayed to the user, such that the Clostridium-associated information comprising a risk of infection is not within the metes and bounds of the claimed system.. Accordingly, it is unclear in what way the limitation “wherein the therapy is operable to reduce the risk of infection” is intending to further limit the therapy for which the information is provided based in the characterization model in claim 1, given the risk of infection is not associated with the characterization model and/or characterization of the user and is not within the metes and bounds of the claimed system. That is, it is not clear what “risk of infection” the therapy is intended to reduce. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean that the therapy is operable to reduce a risk of an infection. 
Claim 10, and claims dependent therefrom, are indefinite for recitation of “…generating a microbiome composition dataset and a microbiome functional diversity dataset based on the alignment…”. Claim 10 previously recites “…for each sample of the aggregate set of samples: …determining an alignment of the microorganism nucleic acid sequence to a reference sequence…”, which recites an alignment for each sample of the aggregate set of samples. Therefore, it is unclear if “the alignment” in the generating a microbiome composition dataset limitation is intended to refer to a single alignment of the alignments for the aggregate set of samples, or to all of the alignments. If Applicant intends for the alignment to refer to a single alignment, then it is further unclear which alignment of the alignments for the aggregate set of samples “the alignment” refers to. As such, the metes of the claim are unclear. For purpose of examination “the alignment” used to generate a microbiome composition dataset and a microbiome functional diversity dataset is interpreted to refer to one or more of the alignments of the aggregate set of samples. 
Claim 10, and claims dependent therefrom, are indefinite for recitation of “…receiving a supplementary dataset…for the set of users…”. There is insufficient antecedent basis for “the set of users” in the claim because claim 10 does not previously recite “a set of users”. Instead, claim 10 previously recites “a population of subjects”. Therefore it is unclear if “the set of users” is intended to refer to the population of subjects, or if the set of users is intended to be a different group of subjects/users. As such, the metes and bounds of the claim are unclear. It is further noted that dependent claims 12 and 19 also recite “the set of users”. For purpose of examination, the set of users is interpreted to refer to the population of subjects or a different group of users. 
Claim 10, and claims dependent therefrom, are indefinite for recitation of “…generating a characterization of the user…based on analysis of a sample from the user…”. Claim 10 previously recites “A method for characterizing a Clostridium difficile (C. difficile) association condition in relation to a user, the method comprising:…receiving a supplementary dataset…for the set of users…”. Therefore it is unclear if “the user” in the step of generating the characterization is intended to refer to the user in the preamble of the claim, or one of the users in the set of users. If “the user” is intended to refer to a user in the “set of users”, it is further unclear which user, “the user” is intended to refer to. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the user” is interpreted to refer to the user in the preamble of the claim.
Claim 10, and claims dependent therefrom, are indefinite for recitation of “…providing the information of a therapy…”. There is insufficient antecedent basis for “the information of a therapy” in the claims because claim 10 does not previously recite any information of a therapy. Therefore, it is unclear which information of a therapy, “the information of a therapy” is intended to refer to, and the metes and bounds of the claim are unclear. For purpose of examination, the claim is interpreted to mean “…providing information of a therapy…”.
Claim 10 is indefinite for recitation of “…providing the information of a therapy comprising…clinical therapies…”. It is unclear what embodiments of therapies are intended to be included within the metes and bounds of “clinical therapies”. Based on the plain meaning of the word “clinical” (relating to the observation and treatment of patients), the term “clinical” does not serve to clearly set forth the metes and bounds of the types of therapies that would be considered “clinical therapies”, given a therapy already relates to the treatment of patients. For example, it is unclear if Applicant intends for “clinical therapies” to refer to any therapy provided by a clinician, or if “clinical therapies” is intended to refer to “clinical treatment” which would involve both therapy and counseling as the treatment. Furthermore, Applicant’s specification does not serve to clarify the metes and bounds of the term. As such, it is unclear what therapies are intended to be considered “clinical therapies”. For purpose of examination, the term “clinical therapy” is interpreted to refer to any therapy. 
Claim 10, and claims dependent therefrom, are indefinite for recitation of “…wherein the therapy shifts the user’s microbiome composition and functional features…”. There is insufficient antecedent basis for “the user’s… functional features” in the claim because the claim does not previously recite functional features for the user. As such, the metes and bounds of the claim are unclear. 
Claim 10, and claims dependent therefrom, are indefinite for recitation of “…providing the information of a therapy…, wherein the therapy shifts the user’s microbiome composition and functional features toward a desired equilibrium state in promotion of the user’s health. It is unclear if the limitation “…wherein the therapy shifts the user’s microbiome composition and functional features toward a desired equilibrium state in promotion of the user’s health” is intended to further limit the therapy for which the information is being provided, or if the limitation recites an intended result of the therapy if given to the user. If Applicant intends for the wherein clause to further limit the therapy, then it is further unclear what embodiments of a therapy shift the user’s microbiome composition and functional features “toward a desired equilibrium state in promotion of the user’s health” because it is unclear what equilibrium state is desired and what shifts in microbiome composition and functional features would achieve the desired equilibrium state. As such, the metes and bounds of the claims are unclear. For purpose of examination, the wherein clauses is interpreted to recite an intended result of the therapy if given to the user. 
Claim 12 is indefinite for recitation of “…wherein generating the associated feature set…”. There is insufficient antecedent basis for “the associated feature set” in the claim because claim 10, from which claim 12 depends, does not recite an associated feature set. Instead, claim 10 recites “a feature set”. It is unclear if “the associated feature set” is intended to refer to the “feature set” recited in claim 10, or a different feature set, and thus the metes and bounds of the claim are unclear. For purpose of examination, “the associated feature set” is interpreted to refer to the feature set recited in claim 10. To overcome the rejection, claim 12 can be amended to recite “…wherein generating the feature set comprises…”.
Claim 13 is indefinite for recitation of “….fragmenting and amplifying nucleic acid material…in the sample material; sequencing…the nucleic acid material…”. Claim 10, from which claim 13 depends, recites “…receiving an aggregate set of samples…; for each sample of the aggregate set of samples…”. Therefore, it is unclear if “the sample material” is intended to refer to the material of each sample within the aggregate set of samples, or of “the sample material” is intended to refer the material of one of the samples within the aggregate set of samples. If Applicant intends for “the sample material” to refer to the material of one of the samples, it is further unclear which sample “the sample material” is intended to refer to. As such, the metes and bounds of the claims are unclear. It is noted that claim 13 later recites “..sequencing…the nucleic acid material to determine the nucleic acid sequences…”, the nucleic acid sequences referring to the nucleic acid sequences for each sample of the aggregate set of samples determined claim 10. Therefore, for purpose of examination, “the sample material” is interpreted to refer to each of the samples in the aggregate set of samples. 
Claim 13 is indefinite for recitation of “The method of claim 10, further comprising:…determining alignments between the nucleic acid sequences and reference sequences…, wherein generating microbiome composition dataset and the microbiome functional diversity dataset is based on the alignments”. Claim 10, from which claim 13 depends, recites “…for each sample of the aggregate of samples:…determining an alignment of the microorganism nucleic acid sequence to a reference nucleic acid sequence…; generating a microbiome composition dataset and a microbiome functional diversity dataset based on the alignment (interpreted above to refer to “the alignments” for the aggregate set of samples)”. Therefore, it is unclear if “the alignments” recited in claim 13 are intended to refer to the alignments determined for the aggregate set of samples in claim 10, if “the alignments” is intended to refer to the alignments determined in claim 13, or if the alignments determined in claim 13 are intended to be the same alignments determined in claim 1, and “the alignments” refers to both the alignments in claim 1 and 13. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the alignments” is interpreted to refer to both the determined alignments in claims 10 and 13 (e.g. they are the same). If Applicant wishes to have two sets of determined alignments, claim 13 can be amended to recite “determining second alignments…is based on the second alignments”. If Applicant agrees with the interpretation provided by Examiner, the limitation regarding “determining alignments…” in claim 13 can be removed from the claim given claim 10 already recites the alignments are between the determined nucleic acid sequences and reference sequences associated with the C. difficile associated condition, and that microbiome composition and diversity datasets are based on the alignments. 
Claims 13-14, 17, and 20, and claims dependent therefrom,, are indefinite for recitation of “…the C. difficile associated condition..”. Claim 10, from which claims 13-14, 17, and 20 ultimately depend, recite “A method of characterizing a Clostridium difficile (C. difficile) associated condition…, the method comprising:…generating a characterization of the user in relation to the C. difficile association condition…with the characterization model;…wherein the characterization model is a specific model of C. difficile-associated conditions…”. Therefore, it is unclear if “the C. difficile associated condition” recited in claims 13-14, 17, and 20 is intended to refer to the C. difficile associated condition for which the characterization of the user is generated for, or of “the C. difficile associated condition refers to one of the C. difficile associated conditions for which the characterization model is specific for. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the C. difficile associated condition” is interpreted to refer to the C. difficile associated condition recited in the preamble of claim 10 and for which the characterization of the user is generated for. 
Claim 17, and claims dependent therefrom, are indefinite for recitation of “The method of claim 10…wherein comprises a therapy operable to facilitate modification…”. The metes and bounds of the claim are unclear because it is unclear what step or component of claim 10 the wherein clause in claim 17 is referring to. For example it is unclear if claim 17 intends for the therapy for which the information is provided for to comprise “a therapy operable to facilitate modification…”, or if claim 17 intends for the probiotic therapies to comprise a therapy operable to facilitate the modification, etc. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 17 is interpreted to mean “…wherein the therapy comprises a therapy operable to facilitate…”.
Claim 19, and claims dependent therefrom, are indefinite for recitation of “…wherein applying the associated feature set comprises applying the associated feature set…”. There is insufficient antecedent basis for “the associated feature set” in the claim because claims 10 and 17, from which claim 19 depends, does not recite an associated feature set. Instead, claim 10 recites “a feature set”. It is unclear if “the associated feature set” is intended to refer to the “feature set” recited in claim 10, or a different feature set, and thus the metes and bounds of the claim are unclear. It is noted that claims 21-25, which depend from claim 19,  also recite “the associated feature set”. For purpose of examination, “the associated feature set” is interpreted to refer to the feature set recited in claim 10. To overcome the rejection, claim 19 can be amended to recite “…wherein applying the feature set comprises applying the feature set…”.
Claim 21 is indefinite for recitation of “…and wherein determining the presence of the difficile Ribotype 027 strain…”. There is insufficient antecedent basis for “the presence of the difficile Ribotype 027 strain” because claims 10, 17, and 19, from which claim 21 depends, does not recite determining the presence of a difficile Ribotype 027 strain. However, it is noted that claim 20 recites “…wherein the C. difficile associated condition comprises presence of C. difficile Ribotype 027 strain, wherein generating the characterization model comprises determining the presence of the C. difficile Ribotype 027 strain…”. Therefore, for purpose of examination, claim 21 is interpreted to depend from claim 20. To overcome the rejection, claim 21 can be amended to depend from claim 20.
Claims 26-27 are indefinite for recitation of “…wherein the associated feature set…” for the same reasons discussed above for claim 19 regarding “the associated feature set”. For purpose of examination, claims 26-17 are interpreted to recite “…wherein the feature set…”.
Claims 26-27 are indefinite for recitation of “…wherein determining the presence of the C. difficile strain comprises…”. There is insufficient antecedent basis for “the C. difficile strain” in the claim because claim 10, from which claims 26-27 depends does not recite “determining the presence of a C. difficile strain”. As such, the metes and bounds of the claim are unclear. It is noted that claim 20 recites “…wherein the C. difficile association condition comprises presence of C. difficile Ribotype 027 strain, and wherein generating the characterization comprises determining the presence of the C. difficile Ribotype 027 strain…”. Therefore, for purpose of examination, claims 26-27 are interpreted to depend from claim 20. To overcome the rejection, claims 26-27 can be amended to depend from claim 20.
Claim 29 is indefinite for recitation of “…wherein the feature set comprises…at least one of:…Metabolism of Other Amino Acids”. It is unclear what amino acids are intended to be included within the metes and bounds of “Other Amino Acids” because it is unclear what group of amino acids “Other Amino Acids” is intended to be relative to. Therefore, one of ordinary skill in the art would not be able to ascertain which amino acids are “Other” amino acids. For purpose of examination, claim 29 is interpreted to refer to “…wherein the feature set comprises….at least one of:… Metabolism of Amino Acids”.
Claim 30 is indefinite for recitation of “…wherein the feature set comprises….at least one of:…Other ion-coupled transporters;…Other transporters..”. It is unclear what transporters are intended to be included within the metes and bounds of  “Other ion-coupled transporters” or “Other transporters” because it is unclear what group of transporters “Other ion-coupled transporters” or “Other transporters” is intended to be relative to. Therefore, one of ordinary skill in the art would not be able to ascertain which transporters or ion-coupled transporters are “Other” transporters or ion-coupled transporters. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 30 is interpreted to mean “…wherein the feature set comprises….at least one of:… ion-coupled transporters;… transporters..”

Response to Arguments
Applicant's arguments filed 25 Aug. 2022 regarding 35 U.S.C. 112(b) at pg. 15, para. 3-4 have been fully considered but they are not persuasive because they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b), set forth above. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is newly recited.
Claim 3 recites “…wherein the set of Clostridium-associated feature-selection rules improve the processing system facilitating decreased processing time to transform the supplementary dataset and the features into the characterization model”. This limitation has been interpreted to be an intended result of using the Clostridium-association feature selection rules for generating the features, as discussed above in the 112(b) rejection of the claim. Therefore, claim 3 fails to further limit the subject matter of claim 1, from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10, and 12-30  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This rejection contains newly cited portions.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 10 being representative) is directed to a system and method for characterizing a Clostridium difficile associated condition in relation to a user. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
determine…an alignment of the microbiome sequences to a reference nucleic acid sequence associated with the Clostridium-associated condition;
identifying primers for nucleic acid sequences associated with the Clostridium- associated condition;
generate a microbiome composition dataset and a microbiome functional diversity dataset based on the alignment;
transform the supplementary dataset and features extracted from the microbiome composition dataset and the microbiome functional diversity dataset into a characterization model for the Clostridium-associated condition;
provide information of a therapy to the user by characterizing the user in relation to the Clostridium-associated condition based on analysis of a sample from the user upon processing the sample with the characterization model;
obtain a set of Clostridium-associated feature-selection rules correlating the Clostridium associated condition to a subset of microbiome composition features and a subset of microbiome functional diversity features; 
generate the features based on evaluating the microbiome composition dataset and the microbiome functional diversity dataset against the set of Clostridium-associated feature-selection rules;
wherein the set of Clostridium-associated feature-selection rules comprise different feature-selection rules for different demographic groups, subjects or types of supplementary data;
 and wherein the characterization model is a specific model of Clostridium-associated conditions for different demographic groups, subjects, or types of supplementary data respectively.
Claim 10 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
identifying primers for nucleic acid sequences associated with the C. difficile associated condition;
determining an alignment of the microorganism nucleic acid sequence to a reference nucleic acid sequence associated with the C. difficile associated condition;
generating a microbiome composition dataset and a microbiome functional diversity dataset based on the alignment;
obtaining a set of C. difficile associated feature-selection rules correlating the C. difficile associated condition to a subset of microbiome composition features and a subset of microbiome functional diversity features;
generating a feature set based on evaluating the microbiome composition dataset and the microbiome functional diversity dataset against the set of C. difficile associated feature-selection rules;
applying the feature set with the supplementary dataset to generate a characterization model for the C. difficile associated condition;
generating a characterization of the user in relation to the C. difficile associated condition based on analysis of a sample from the user upon processing the sample with the characterization model; and
providing the information of a therapy comprising at least one selected from the group consisting of probiotic therapies, bacteriophage-based therapies, antibiotic therapies, fecal matter transplant therapies, small molecule-based therapies, cognitive/behavioral therapies, physical rehabilitation therapies, clinical therapies, medication-based therapies, and diet-related therapies to the user based on the characterization, wherein the therapy shift’s the user’s microbiome composition and functional features toward a desired equilibrium state in promotion of the user’s health;
wherein the C. difficile associated feature-selection rules comprise different feature-selection rules for different demographic groups, subjects, or types of supplementary data; and
wherein the characterization model is a specific model of C. difficile-associated conditions for different demographic groups, subjects, or types of supplementary data, respectively. 
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the step of identifying primers for sequences associated with the Clostridium or C. difficile associated condition involves determining targets of interest for sequencing and designing primers to amplify these targets, which is a mental process. Furthermore, aligning a microbiome sequence to a reference sequence involves a comparison of two sequences, which is a mental process. For example, the courts have found claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences, can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014). Generating a microbiome composition dataset and a microbiome functional diversity data set based on the alignment involves analyzing the aligned sequence information to determine an abundance of different types of microorganisms and analyzing the different functions of the present microorganisms, which amounts to mere analysis of data. Obtaining a set of Clostridium-associated feature-selection rules that correlate the Clostridium-associated condition to a subset of microbiome composition features and a subset of microbiome diversity features, as recited in claim 1, involves analyzing microbiome composition and functional diversity features from subjects with the Clostridium-associated condition to determine correlations and/or rules between the features and the condition, which can be practically performed in the mind aided with pen and paper. Generating a feature set based on evaluating the microbiome composition and diversity dataset against the set of C. difficile associated or Clostridium-associated feature-selection rules, as recited in claims 1 and 10, that comprise different feature selection rules for different demographic groups, subjects, or types of supplementary data, as recited in claim 1, involves comparing the composition and diversity datasets against the feature selection rules to determine which features to include in the feature set, which can be practically performed in the mind. Furthermore, transforming a supplementary dataset and features from the microbiome composition and functional diversity data set into a characterization model for different demographic groups, subjects, or types of supplementary data, as recited in claim 1, and applying the feature set with the supplementary data set to generate a characterization model for different demographic groups, subjects, or types of supplementary data, as recited in claim 10, involves developing, or fitting, a model based on the different types of data (e.g. a linear model), which can be practically performed in the mind aided with pen and paper. Generating a characterization of the user by processing the sample with the characterization model and providing information of a therapy based on the characterization involves inputting microbiome features of the user into the model to generate a characterization and then analyzing the characterization to determine and provide relevant therapy information to the user that is designed to shift the microbiome composition of the user, which amounts to a mere analysis of data. That is, other than reciting the limitations are carried out by a processing system in claim 1, nothing in the claims precludes the steps from being practically performed in the mind.
The limitations of transforming the supplementary dataset and features extracted from the microbiome composition dataset and microbiome functional diversity set into a characterization model in claim 1, applying the feature set with the supplementary dataset to generate a characterization model for the C. difficile associated condition, and characterizing the user in relation to the Clostridium-associated condition based on processing the sample with the characterization model further recite a mathematical concept. A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. In this case, claims 1 and 10 involves generating a characterization model using a supplementary dataset and microbiome composition features, which in light of Applicant’s specification at para. [0068] encompasses training machine learning models such as regression models, which involves iteratively performing mathematical calculations (e.g. multiplication, addition) to determine outputs of the model, calculating a cost from a cost function (e.g. subtraction), and adjusting parameters of the model. Similarly, using the characterization model, which in light of Applicant’s specification encompasses regression models, to characterize the user by processing a sample of the user involves inputting microbiome composition data into the model and performing mathematical calculations to determine an output/characterization from the model. Therefore, the above limitations amount to a textual equivalent to performing mathematical calculations, and thus recite a mathematical concept. 
Furthermore, independent claims 1 and 10 recite a law of nature because the claims recite a natural correlation between the microbiome composition of a user and a Clostridium-associated or C. difficile associated condition of the user. See MPEP 2106.04(b) I. 
Dependent claims  4-6 and 12-30  further recite an abstract idea. Dependent claim 4 further recites the mental process of obtaining Clostridium-associated feature selection rules correlating the Clostridium-associated condition to a cluster of orthologous group of proteins feature, a genomic functional feature, a taxonomic feature, a chemical functional feature, and a systemic functional feature. Dependent claim 5 further recites the mental process of analysis of the Clostridium-associated condition to comprise a Clostridium difficile Ribotype 027 strain infection comprising sepsis or colitis, and generating features including a microbiome functional diversity feature associated with bile acid metabolism, and a microbiome composition feature associated with a relative abundance of Bacteroidetes, Firmicutes, and Proteobacteria. Dependent claim 6 further recites the mental process of generating features comprising functional features associated with at least one of a pentose phosphate pathway, gluconeogenesis, and carbon fixation. Dependent claim 12 further recites the mental process of generating a set of microbiome feature vectors for the set of users based on the subset of microbiome composition features and the subset of microbiome functional diversity features, and the mental process and mathematical concept of training the characterization model with the set of microbiome feature vectors. Dependent claim 13 further recites the mental process of determining alignments between the nucleic acid sequences and reference sequences associated with the C. difficile associated condition and generating the microbiome composition and functional diversity datasets based on the alignments. Dependent claim 14 further recites the mental process of analysis of the C. difficile associated condition to be a C. difficile infection comprising at least one of sepsis and colitis and performing a diagnostic analysis for the C. difficile infection. Dependent claim 15 further recites the mental process of analysis of the subset of microbiome functional diversity features to comprise a functional feature associated with bile acid metabolism and generating the diagnostic analysis using the characterization model with the associated functional feature. Dependent claim 16 further recites the mental process of correlating the C. difficile infection to a biometric feature derived from the biometric sensor data. Dependent claim 17 further recites the mental process of the C. difficile associated condition comprising a C. difficile infection risk and analysis of the therapy information to comprise information on a therapy operable to facilitate modification of a user microbiome composition to reduce the C. difficile infection risk. Dependent claim 18 further recites the mental process of analysis of the subset of microbiome composition features to comprise a composition feature associated with a relative abundance of various bacteria, the mental process and mathematical concept of determining the C. difficile infection risk based on using the characterization model with the composition feature, and the mental process of providing information on a therapy operable to modify the relative abundance of the bacteria. Dependent claim 19 further recites the mental process and mathematical concept of applying the associated feature set by applying the associated feature set with the antibiotic regimen data to generate the characterization model. Dependent claim 20 further recites the mental process of analysis of the C. difficile associated condition to comprise a C. difficile Ribotype 027 strain infection, and the mental process and mathematical concept of generating the characterization comprising determining the presence of the C. difficile Ribotype 027 strain in a user microbiome composition. Dependent claims 21-27 further recite the mental process of generating a feature set comprising a composition feature associated from a set of taxa comprising at least one taxa from the recited group, and the mental process and mathematical concept of processing the characterization model with the composition associated feature. Dependent claim 28-30 further recites the mental process of generating a feature set comprising functional features associated with at least one of the recited functions, and the mental process and mathematical concept of processing the characterization model with the functional features. Therefore, claims 1, 3-8, 10, and 12-30 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 3-6, 12, 14-15, 17-18, and 20-30  do not recite any elements in addition to the abstract idea. 
The additional elements of claim 1 include:
a processing system;
receive a supplementary dataset associated with the Clostridium-associated condition for the set of users (i.e. data input); and
a therapy system operable (i.e. a generic computer).
The additional elements of claims 7-8 include: 
an interface operable to improve display of Clostridium-associated condition information derived from the characterization model, wherein the Clostridium-associated condition information comprises a microbiome composition for the user relative to user group sharing a demographic characteristic, and wherein the microbiome composition comprises taxonomic groups comprising at least one of Clostridium difficile, Clostridium botulinum, and Clostridium perfringens (i.e. displaying data) (claim 7); and
wherein the Clostridium-associated condition information comprises a risk of infection for the user relative to the user group, wherein the risk of infection is associated with at least one of: the taxonomic groups and functional features, and wherein the therapy is operable to reduce the risk of infection (i.e. displaying data) (claim 8).
The additional element of claim 10 includes:
receiving a supplementary dataset informative of the C. difficile associated condition for the set of users. 
The additional elements of claim 16 and 19  include:
wherein the [received] supplementary dataset comprises biometric sensor data informative of the C. difficile infection (claim 16); and
wherein the [received] supplementary dataset comprises antibiotic regimen data associated with the set of users (claim 19).
The additional elements of a processing system, a computer, receiving data, and displaying data are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
The additional elements of claims 1 and 10 further include:
a handling network operable to receive containers comprising material from a set of users, the handling network comprising a sequencing system operable to determine microbiome sequences from sequencing the material; and
wherein the microbiome sequences are determined by: amplifying the fragmented nucleic acid material using the identified primers.
The additional elements of claim 10 further include:
receiving an aggregate set of samples from a population of subjects, the aggregate set of samples comprising at least one sample associated with microorganisms associated with the C. difficile condition; and
amplifying the fragmented nucleic acid material using the identified primers.
The additional elements of claim 13 include:
fragmenting and amplifying nucleic acid material derived from microorganisms in the sample material; and
sequencing, with any suitable sequencing system, the nucleic acid material to determine the nucleic acid sequences.
The additional elements of a handling network for receiving containers comprising material from users or receiving an aggregate set of samples, a sequencing system, sequencing the material in the samples to determine sequences by fragmenting nucleic acid material, amplifying fragmented nucleic acid material using identified primers, and then sequencing the nucleic acid material only serves to collect sequencing information for use by the abstract idea, and therefore amounts to necessary data gathering. Therefore, the additional elements amounts to insignificant extra-solution activity and are not sufficient to integrate a recited judicial exception into a practical application. See MPEP 2106.05(g).
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1, 3-8, 10, and 12-30  are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Claims 3-6, 12, 14-15, 17-18, and 20-30  do not recite any elements in addition to the abstract idea. 
The additional elements of claim 1 include:
a processing system;
receive a supplementary dataset associated with the Clostridium-associated condition for the set of users (i.e. data input); and
a therapy system operable (i.e. a generic computer).
The additional elements of claims 7-8 include: 
an interface operable to improve display of Clostridium-associated condition information derived from the characterization model, wherein the Clostridium-associated condition information comprises a microbiome composition for the user relative to user group sharing a demographic characteristic, and wherein the microbiome composition comprises taxonomic groups comprising at least one of Clostridium difficile, Clostridium botulinum, and Clostridium perfringens (i.e. displaying data) (claim 7); and
wherein the Clostridium-associated condition information comprises a risk of infection for the user relative to the user group, wherein the risk of infection is associated with at least one of: the taxonomic groups and functional features, and wherein the therapy is operable to reduce the risk of infection (i.e. displaying data) (claim 8).
The additional element of claim 10 includes:
receiving a supplementary dataset informative of the C. difficile associated condition for the set of users. 
The additional elements of claim 16, 19,  include:
wherein the [received] supplementary dataset comprises biometric sensor data informative of the C. difficile infection (claim 16); and
wherein the [received] supplementary dataset comprises antibiotic regimen data associated with the set of users (claim 19).
The additional elements of a processing system, a computer, receiving data, and displaying data are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
The additional elements of claims 1 and 10 further include:
a handling network operable to receive containers comprising material from a set of users, the handling network comprising a sequencing system operable to determine microbiome sequences from sequencing the material; and
wherein the microbiome sequences are determined by: amplifying the fragmented nucleic acid material using the identified primers.
The additional elements of claim 10 further include:
receiving an aggregate set of samples from a population of subjects, the aggregate set of samples comprising at least one sample associated with microorganisms associated with the C. difficile condition; and
amplifying the fragmented nucleic acid material using the identified primers.
The additional elements of claim 13 include:
fragmenting and amplifying nucleic acid material derived from microorganisms in the sample material; and
sequencing, with any suitable sequencing system, the nucleic acid material to determine the nucleic acid sequences.
The additional elements of a handling network for receiving containers comprising material from users or receiving an aggregate set of samples, including at least one sample associated with a C. difficile associated condition, a sequencing system, sequencing the material in the samples to determine sequences by fragmenting nucleic acid material, amplifying fragmented nucleic acid material using identified primers, and then sequencing the nucleic acid material are well-understood, routine, and conventional for the following reasons. First, the courts have found amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014). See MPEP 2106.05(d) II. Furthermore, this position is supported by Manichanh et al. (The gut microbiota in IBD, 2012, Nature Reviews Gastroenterology & Hepatology, 9, pg. 599-608; newly recited) and Tyler et al. (Analyzing the Human Microbiome: A “How To” guide for Physicians, 2013, The American Journal of Gastroenterology, 109, pg. 983-993; newly recited). Manichanh et al. reviews the role of metagenomics in inflammatory bowel disease (Abstract), and discloses that the appearance of high-throughput sequencing technologies has led to a drastic reduction of costs and facilitated access to full metagenomic sequencing, and as a result, the use of full metagenomic sequencing in human microbiota studies have been described in various body sites and a range of different sequencing approaches can be applied (pg. 601, 2, para. 3; Figure 2). Manichanh et al. further discloses these approaches comprise obtaining human microbiome samples (i.e. receiving an aggregate set of samples), including obtaining a sample from an ulcerative colitis patient (i.e. a sample associated with a C. difficile associated condition, as evidenced by Applicant’s specification at [0054] and [0062]) (Figure 2-3; pg. 604, col. 1, para. 4 to col. 2, para. 3). Tyler et al. reviews methods for analyzing the human microbiome (Abstract), and discloses a great deal of literature can be found exploring the application of high-throughput sequencing to the analysis of the human microbiome (Abstract; pg. 984, col. 1, para. 2 to col. 2, para. 2), and discloses various systems for collecting microbiome samples, including storage systems that store human microbiome samples (i.e. a handling network operable to receive samples  (pg. 985, col. 2, para. 3 to pg. 986, col. 1, para. 2). Tyler et al. further discloses statistical analyses are applied to microbiome sequencing data (Figure 2), such the combination of sequencing microbiome samples and a processing system or computer is well-understood, routine, and conventional. Accordingly, the additional elements, considered alone and in combination, are well-understood, routine and conventional. 
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea and natural correlation without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 25 Aug. 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant remarks that claim 1, as amended, now requires that the features from the microbiome composition dataset and functional diversity dataset are extracted or generated based on the set of Clostridium-associated feature-selection rules, that the feature-selection rules comprise different feature-selection rules for different demographic groups, subjects, or types of supplementary data, that the claim requires that the characterization model is a specific model of Clostridium associated conditions, and therefore the claims recite additional elements that amount to significantly more than the recited judicial exception (Applicant’s remarks at pg. 13, para. 6 to pg. 14, para. 2).
This argument is not persuasive. Under Step 2B of the analysis, the additional elements are evaluated to determine whether the additional elements are well-understood, routine, and conventional, and therefore, amount to significantly more than the recited judicial exception. See MPEP 2106.05(d). The above limitations in claim 1 pointed out by Applicant are part of the abstract idea, and are not considered additional elements, as discussed in the above rejection. Therefore, whether the limitations pertaining to generating the features from the microbiome composition data set and functional diversity dataset based on the specific feature selection rules that include different feature-selection rules for different demographic groups, subjects, or types of supplementary data and generating/using the specific characterization model are well-understood, routine, and conventional are not considered under Step 2B of the analysis. Furthermore, for the reasons discussed in the above rejection, the additional elements of the claims are not sufficient to amount to significantly more than the judicial exception. 

Applicant remarks that the above arguments analogously apply to independent claim 10, and that the remaining claims depend directly or indirectly from claims 1 and 10, the rejection of the claims under 35 U.S.C. 101 should be withdrawn (Applicant’s remarks at pg. 14, para. 3-4).
This argument is not persuasive for the same reasons discussed above regarding independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7-8, 10, 13, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Stintzi et al. (WO 2014/138999 A1; newly cited) in view of Shubert et al. (Microbiome Data Distinguishes Patients with Clostridium difficile Injection and Non-C. difficile associated Diarrhea from Healthy controls, 2014, mBio, 5(3), pg. 1-9; newly cited) and Backhed et al. (WO 2014/091017 A2; newly cited), as evidenced by Freeman et al. (Recent developments on the role of Clostridium difficile in inflammatory bowel disease, 2008, World J Gastroenterol, 14(18), pg. 2794-2796; newly cited) and Bronner et al. (Improved Protocols for Illumina Sequencing, 2013, Current Protocols in Human Genetics, pg. 18.2.1-18.2.42; newly cited). This rejection is newly recited.
Regarding claim 1, Stintzi et al. discloses a system for characterizing inflammatory bowel disease (IBD), Ulcerative colitis, and Crohn’s disease (i.e. a Clostridium-associated condition) of a user (Abstract; claim 1, e.g. IBD, including UC and CD are associated with Clostridium; claim 5), comprising the following:
Stintzi et al. discloses a lab for receiving containers comprising microbiome material from users (i.e. a handling network operable to receive containers comprising material from users) (pg. 83, lines 5-14).
Stintzi et al. discloses a sequencing platform to determine microbiome sequences from the collected material (pg. 83, lines 22 to pg. 84, line 23).
Stintzi et al. discloses the microbiome sequences are determined by: identifying primers for specific taxa useful in the diagnosis for IBD and primers for the 16S rDNA gene (i.e. primers for nucleic acid sequences associated with the Clostridium-associated condition) (pg. 32, lines 4-13; pg. 84, lines 21-25) and amplifying the nucleic acid material (pg. 14, lines 30-32; pg. 84, lines 10-15).
Stintzi et al. discloses the system comprising a processor (claim 5; pg. 70, lines 22-30) configured to perform the following steps:
Stintzi et al. discloses receiving a supplementary dataset related to the Clostridium-associated condition for the set of users comprising age, gender, BMI, diet, and antibiotic exposure (pg. 82, lines 29-31).
Stintzi et al. discloses generating a diagnostic marker profile comprising the level of various bacterial taxa (i.e. a microbiome composition dataset) (pg. lines 3-7 and 16-26) and levels of butyrate producing bacteria and H2S producing bacteria (i.e. microbiome functional diversity) (claim 1; pg. 11, lines 26-27, e.g. butyrate producing bacteria corresponds to number of or diversity of butyrate-producing bacteria), and that the composition and functional diversity of the microbiome was determined based on the alignment (pg. 86, lines 17-26).
Stintzi et al. discloses using a statistical analysis to identify significant features from the microbiome composition and functional diversity datasets (i.e. features extracted from the microbiome composition and microbiome functional diversity datasets) (pg. 71, lines 25-28, e.g. training data can be used to identify characteristics of the diagnostic profile that provide reliable classification; pg. 87, lines 1-13, e.g. significant features selected), and using the extracted features to train an algorithm for classifying the sample with the Clostridium associated condition (i.e. the features are transformed into a trained algorithm) (claims 1-2, e.g. an algorithm is trained based on the diagnostic marker profile for classifying IBD; pg. 70, lines 1-15).
Stintzi et al. further discloses using the classification of IBD of a subject to choose the appropriate treatment to be delivered and administered to the subject (i.e. provide information of a therapy to the user by characterizing the user) (pg. 54, lines 9-14; pg. 69, lines 13-15 and 19-21).
Stintzi et al. discloses the processor is further configured to perform the following steps (pg. 71, lines 17-30):
Stintzi et al. discloses using a learning algorithm (i.e. feature-selection rules) with training data to identify features correlated to the presence of disease (i.e. the feature-selection rules correlate the Clostridium-associated condition to a subset of microbiome composition and microbiome diversity features) (pg. 70 lines 10-15; pg. 71, lines 25-28 and 31).
Stintzi et al. discloses generating the features by applying the learning algorithm to the microbiome composition dataset and the microbiome functional diversity dataset (i.e. evaluating the composition/diversity datasets against the feature-selection rules (pg. 70, lines 10-15; pg. 71 lines 25-28).
Stintzi et al. discloses the characterization model is a model for inflammatory bowel disease, ulcerative colitis, and Crohn’s disease (i.e. a specific model for Clostridium associated conditions) (pg. 5, lines 27-30; claim 1).
Regarding claim 3, claim 3 fails to further limit the subject matter of claim 1, from which it depends, as discussed above in the 112(d) rejection of the claim. Therefore, claim 3 is rejected for the same reasons discussed above for claim 1.
Regarding claim 4¸ Stintzi et al. discloses the subset of microbiome functional diversity features comprise a chemical functional feature (e.g. butyrate producing bacteria) (claim 1; pg. 11, lines 26-27).
Regarding claim 7, Stintzi et al. discloses the system comprises a display unit to display to a user a classification (pg. 71, lines 17-22), which discloses an interface operable to display information to a user. It is noted that the system of claim 7 does not require that the processing system is configured to display the recited information on the display unit, and therefore, claim 7 only requires that the system comprises an interface capable of displaying the recited information but does not require that the information is displayed to the user on the interface. Therefore, the display unit of Stintzi et al. discloses the limitation of claim 7. 
Regarding claim 8, as discussed above for claim 7 and in claim interpretation, the claim does not require that the Clostridium-associated condition information comprising a risk of injection is displayed to the user. Furthermore, Stintzi et al. discloses the therapy can comprise an antibiotic, which is operable to reduce the risk of a bacterial infection (pg. 6, lines 1-5; claim 8). 
Regarding claim 10, Stintzi et al. discloses a method for characterizing inflammatory bowel disease (IBD) (i.e. a Clostridium-associated condition) of a user (pg. 1, lines 8-9, and 14-20, e.g. Clostridium is associated with IBD), comprising the following steps:
Stintzi et al. discloses a lab for receiving microbiome samples from users, including microbiome samples from IBD subjects (i.e. at least one sample associated with microorganisms with the Clostridium-associated condition) (pg. 83, lines 5-14; pg. lines 21-25).
Stintzi et al. discloses generating sequencing data for each sample by identifying primers for specific taxa useful in the diagnosis for IBD and primers for the 16S rDNA gene (i.e. primers for nucleic acid sequences associated with the Clostridium-associated condition) (pg. 32, lines 4-13; pg. 84, lines 21-25) and amplifying the nucleic acid material (pg. 14, lines 30-32; pg. 84, lines 10-15).
Stintzi et al. discloses alignment the metagenomic reads against the RDB and NCBI reference sequence databases (i.e. reference nucleic acid sequences) (pg. 9, lines 6-12; pg. 86, lines 4-6 and 17-26; pg. 98 lines 30-32).
Stintzi et al. discloses receiving a supplementary dataset related to the Clostridium-associated condition for the set of users comprising age, gender, BMI, diet, and antibiotic exposure (pg. 82, lines 29-31).
Stintzi et al. discloses generating a diagnostic marker profile comprising the level of various bacterial taxa (i.e. a microbiome composition dataset) (pg. lines 3-7 and 16-26) and levels of butyrate producing bacteria and H2S producing bacteria (i.e. microbiome functional diversity) (claim 1; pg. 11, lines 26-27, e.g. butyrate producing bacteria corresponds to number of or diversity of butyrate-producing bacteria), and that the composition and functional diversity of the microbiome was determined based on the alignment (pg. 86, lines 17-26).
Stintzi et al. discloses using a statistical analysis to identify significant features from the microbiome composition and functional diversity datasets (i.e. generating a feature set based on evaluating the composition and diversity datasets) (pg. 71, lines 25-28, e.g. training data can be used to identify characteristics of the diagnostic profile that provide reliable classification; pg. 87, lines 1-13, e.g. significant features selected), and applying the feature set to train an algorithm for classifying the sample with the Clostridium associated condition (claims 1-2, e.g. an algorithm is trained based on the diagnostic marker profile for classifying IBD; pg. 70, lines 1-15).
Stintzi et al. discloses using the trained algorithm to classify whether a subject has IBD from a microbiome sample of the subject (i.e. analyzing a sample from the user by processing the sample with the characterization model (claims 1-2; pg. 71, lines 17-30).
Stintzi et al. further discloses using the classification of IBD of a subject to choose the appropriate treatment to be delivered and administered to the subject (i.e. provide information of a therapy to the user by characterizing the user) (pg. 54, lines 9-14; pg. 69, lines 13-15 and 19-21), wherein the therapy include medication-based therapies, including antibiotics, which shift a user’s microbiome toward a desired equilibrium state to treat the condition (pg. 2, lines 8-17; pg. 4, lines 20-23, e.g. interventions at restoring microbiota equilibrium).
Stintzi et al. discloses the characterization model is a model for inflammatory bowel disease, ulcerative colitis, and Crohn’s disease (i.e. a specific model for Clostridium associated conditions) (pg. 5, lines 27-30; claim 1).
Regarding claim 13, Stintzi et al. discloses amplifying nucleic acid material in the microbiome samples using primers for the 16S rDNA gene (i.e. nucleic acid material derived from microorganisms in the sample material) (pg. 14, lines 30-32; pg. 32, lines 4-13; pg. 84, lines 10-15 and 21-25).
Stintzi et al. discloses sequencing the amplified nucleic acid material to determine the nucleic acid sequences (pg. 84, lines 21-28; pg. 86, lines 8-11).
Stintzi et al. discloses aligning the nucleic acid sequence reads against the NCBI reference sequence databases to analyze the microbiome structure and diversity of the samples (i.e. the reads are aligned to reference nucleic acid sequences associated with the condition and used to generate the microbiome composition and functional diversity data set) (pg. 9, lines 6-12; pg. 86, lines 4-6 and 17-26; pg. 98 lines 30-32).
Regarding claims 29-30, Stintzi et al. discloses the features include levels of butyrate producing bacteria (i.e. functional features associated with Biosynthesis of metabolites) (claim 1; pg. 11, lines 26-27), and that the levels of butyrate producing bacteria is used in the characterization model (claim 1).

Stintzi et al. does not disclose the following limitations:
Regarding claims 1, 10, and 13, Stintzi et al. does not explicitly disclose fragmenting nucleic acid material derived from microorganisms in the sample material, as recited in claim 13, or that fragmented nucleic acid material is amplified, as recited in claims 1 and 10. However, Stintzi et al. discloses the sequencing data was generated using Illumina HiSeq 2500 sequencing to generate paired-end reads (pg. 85, lines 5-9; pg. 86, lines 8-11), which necessarily involves fragmenting the extracted DNA to obtain the DNA fragments sequenced to produce the reads, as evidenced by Bronner et al. Bronner et al. overviews the standard Illumina protocol for the Illumina HiSeq platforms (Abstract; pg. 18.2.24, col. 1, para. 1 ), used by Stintzi et al., and discloses the first step in genomic library preparation for Illumina libraries for the HiSeq 2500 sequencer is fragmentation of DNA (pg. 18.2.7, para. 2; pg. 18.2.24, col. 1, para. 1).
Regarding claim 10, while Stintzi et al. does not explicitly disclose the Clostridium-associated condition of IBD, UC, and CD are Clostridium difficile (C. difficile) associated conditions, this limitation is inherent in Stintzi et al. as evidenced by Freeman et al. Freeman et al. overviews the role of Clostridium difficile in inflammatory bowel disease (Abstract), and discloses that C. difficile toxins are detected in patients with IBD, which includes CD and UC (Abstract; pg. 2795, col. 1, para. 3) and C. difficile is a risk factor for inflammatory processes involved in IBD (pg. 2794, col. 2, para. 1). Accordingly, the Clostridium-associated conditions of IBD, UC, and CD of Stintzi et al. are C. difficile associated conditions. 

Regarding claims 1 and 10, Stintzi et al. does not disclose that the supplementary dataset is transformed into, or used to generate, the characterization model for the Clostridium-associated or C. difficile condition. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Shubert et al.
Regarding claims 1 and 10, Shubert et al. discloses a method for distinguishing between patients with and without a Clostridium difficile associated condition (Abstract) comprising receiving clinical data including the age, gender, race, antibiotic use, diet, history of C. Difficile infection (CDI) for patients used to distinguish the C. difficile condition status in patients (i.e. a supplementary dataset associated with the Clostridium associated/C. difficile associated condition) (pg. 2, col. 1, para. 4 to col. 2, para. 2). Shubert et al. discloses using the supplementary data in combination with microbiome features to classify a subject as having the Clostridium/C. difficile associated condition (Abstract; Figures 1-2). Shubert et al. further discloses using microbiome features in combination with the clinical data improves classification compared to using either microbiome features or clinical data alone (Abstract). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and method of Stintzi et al. to have used a supplementary data set in generating the characterization model for the Clostridium-associated/C. difficile associated condition, as shown by Shubert et al. (pg. 2, col. 1, para. 4 to col. 2, para. 2; Figure 1-2). One of ordinary skill in the art would have been motivated to combine the method of Stintzi et al. with the method of Shubert et al. in order to improve classification of the Clostridium or C. difficile associated condition compared to using microbiome features alone, as shown by Shubert et al. (Abstract). This modification would have had a reasonable expectation of success because Stintzi et al. discloses receiving a supplementary data set including demographic and clinical information (pg. 82, lines 29-31), and using microbiome features to classify a Clostridium difficile associated condition, as discussed above, such that the method of Shubert et al. would have been applicable to the method of Stintzi et al. 

Regarding claims 1 and 10, Stintzi et al. does not disclose that the set of Clostridium or C. difficile associated feature-selection rules comprises different feature-selection rules for different demographic groups, subjects, or types of supplementary data and that the characterization model is a specific model for different demographic groups, subjects or types of supplementary data. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Backhed et al.
Regarding claim 1, Backhed et al. discloses a method for identifying a person with a Clostridium-associated condition (Abstract; pg. 23, lines 1-5, e.g. Clostridium is associated with T2D), which includes using a random forest model to identify the top important features for predicting the Clostridium-associated condition separately for each of multiple demographic groups (i.e. feature selection rules for different demographic groups) (pg. 8, lines 19-23, e.g. population groups are based on geographical location or race/ethic group; pg. 10, lines 10-12, e.g. the analysis is performed for each population group; pg. 11, lines 1-11 and 19-24, features selected for each group) and generating a model to predict the status of the Clostridium-associated condition in the subject for each demographic group (i.e. the characterization model is a specific model for different demographic groups) (pg. 11, lines 26-35). Backhed et al. further discloses that different populations have differences in discriminatory metagenomic markers, and therefore the use of different markers for different populations under investigation is advantageous in terms of accuracy (pg. 8, lines 1-6).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and method of Stintzi et al. to have used different feature-selection rules for different demographic groups and a characterization model of specific for different demographic groups, as shown by Backhed et al. (pg. 8, lines 19-23; pg. 11, lines 1-11 and 19-24; pg. 11 lines 26-35), for characterizing the Clostridium or C. difficile associated condition of Stintzi et al.. One of ordinary skill in the art would have been motivated to combine the method of Stintzi et al. with the method of Backed et al. to account for differences in metagenomic markers between demographic groups, thereby improving diagnostic accuracy for the different demographic groups, as shown by Backhed et al. (pg. 8, lines 1-6). This modification would have had a reasonable expectation of success because Stintzi et al. discloses receiving supplementary information including demographic information (pg. 82, lines 29-31) and using metagenomic data for feature selection and model generation, as discussed above, such that the method of Backhed et al. would have been applicable to the method of Stintzi et al.
Therefore, the invention is prima facie obvious.

Claims 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Stintzi et al., in view of Shubert et al. and Backhed et al., as evidenced by Freeman et al. and Bronner et al., as applied to claim 10 above, and further in view of Savidge et al. (US 2015/0344940 A1; effectively filed 11 Jan. 2013 based on priority to Provisional App. NO. 61/751,460; newly cited) and Quay et al. (US 2013/0121968 A1; newly cited), as evidenced by uwlax (Classification of Clostridium difficile, 2013, uwlax, pg. 1-6; newly cited). This rejection is newly recited.
Regarding claims 17, Stintzi et al. in view of Shubert et al. Backhed et al., as evidenced by Freeman and Bronner et al., as applied to claim 10 above, does not disclose the C. difficile associated condition comprises a C. difficile infection risk, and wherein the therapy comprises a therapy operable to facilitate modification of a user microbiome composition to reduce the C. difficile infection risk. 
Regarding claim 18, Stintzi et al. in view of Shubert et al. Backhed et al., as evidenced by Freeman and Bronner et al., as applied to claim 10 above, does not disclose the microbiome feature comprises a relative abundance of Firmicutes, and wherein generating the characterization comprises determining the C. difficile infection risk based on using the characterization model with the composition feature, and wherein the therapy is operable to modify the relative abundance of Bacteroidetes, Firmicutes, and Proteobacteria to reduce the C. difficile infection risk.
Regarding claim 20¸ Stintzi et al. in view of Shubert et al. Backhed et al., as evidenced by Freeman and Bronner et al., as applied to claim 10 above, does not disclose the C. difficile associated condition comprises presence of C. difficile Ribotype 027 strain, and wherein generating the characterization comprises determining the presence of the C. difficile Ribotype 027 strain in a user microbiome composition.
Regarding claims 21-27, Stintzi et al. in view of Shubert et al. Backhed et al., as evidenced by Freeman and Bronner et al., as applied to claim 10 above, does not disclose the extracted features comprise a composition feature associated with a set of taxa comprising at least one of: Clostridium (genus), at least one of: Bacteroides fragilis, at least one of: Sarcina or Clostridium (genus), at least one of : Clostridiacea (family), at least one of: Clostridiales (order), at least one of: Clostridia (class), at least one of: Firmicutes (phylum), respectively, or that these features were used to determine the presence of the C. difficile Riobtype 027 strain by processing the characterization model.
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Savidge et al. and Quay et al.
Regarding claims 17 and 20¸ Savidge et al. discloses a method for determining whether or not an individual is having or is at risk for a recurrent C. difficile infection (CDI), including a C. difficile ribotype 027 strain infection, by analyzing the microbiome compositions of samples (i.e. the Clostridium-associated condition comprises the presence of a C. difficile strain 027 infection or a C. difficile infection risk) (Abstract; [0006]; [0012]). Savidge et al. further disclose the method comprises sequencing a microbiome sample to determine the presence or levels of or more bacteria in the gut ([0026]), using the presence or levels of the bacteria to make a diagnosis of the C. difficile infection (claims 1-5 and 9), and further determining the presence of the particular C. difficile strain based on a nucleic acid analysis (i.e. determining the presence of the C. difficile ribotype 027 strain in the microbiome composition of the user) ([0009];[0010]; [0061]). Savidge et al. further discloses providing a treatment to the individual at risk of having a CDI infection to modify the subject’s microbiome and reduce the risk of infection (claim 26; [0039]; [0070]), as recited in claim 17. Savidge et al. further discloses the number of hospitalized patients with a CD has increased dramatically due to the emergence of epidemic strains such as BI/NAP1/027, and current FDA-approved diagnostic assays for CDI are limited by their cost, technical complexity, loss assay duration, and/or sensitivity ([0002]-[0003]).
Regarding claim 18, Savidge et al. discloses the one or more bacteria used to determine the risk of the C. difficile Ribotype 027 strain include a relative abundance of the genus Clostridium ([0040]; [0151];[0159]), which is within the phylum Firmicutes, and that the provided therapy include antibiotics or probiotics to reduce the amount of Clostridium difficile to reduce the infection risk ([0039];[0068]-[0070], e.g. probiotics compete for niches with pathogenic bacteria).
Regarding claim 21, Savidge et al. discloses the one or more bacteria used to determine the presence of the C. difficile Ribotype 027 strain include Clostridium ([0040]).
Regarding claim 22, Savidge et al. discloses the one or more bacteria used to determine the presence of the C. difficile Ribotype 027 strain include Bacteroides fragilis (claim 9).
Regarding claim 23, Savidge et al. discloses the one or more bacteria used to determine the presence of the C. difficile Ribotype 027 strain include Sarcina and Clostridium ([0040]).
Regarding claim 24, Savidge et al. discloses the one or more bacteria used to determine the presence of the C. difficile Ribotype 027 strain include bacteria genera within the Clostridiacea family (claim 24) ([0040]), 
Regarding claim 25-27, Savidge et al. discloses the one or more bacteria used to determine the presence of the C. difficile Ribotype 027 strain include the genus Clostridium ([0040]), which is within the order Clostridiales, the class Clostridia, and the phylum Firmicutes, as evidenced by uwlax (see pg. 1, e.g. Clostridium is within the phylum Firmicutes, class Clostridia, and Order Clostridiales).
Further regarding claims 17-18 and 20-27, Quay et al. discloses a method for diagnosing conditions related to imbalances in a microbiome (Abstract), including Clostridium difficile infections ([0020]) based on comparing the abundances of specific bacteria and the functional activity of microbes associated with the condition of a microbiome sample to be diagnosed with a control profile of subjects known to have the condition, as determined by sequencing DNA from 16S rRNA of a microbiome sample  ([0112]-[0114]; [0046]; Figure 1;  Claim 1). 
It would have been prima facie obvious to one of ordinary skill in the art, before, the effective filing date of the claimed invention, to have modified the method of Stintzi et al. in view of Shubert et al. Backhed et al., as evidenced by Freeman and Bronner et al., as applied to claim 10 above, to have been used to characterize the presence or risk of a C. difficile ribotype 027 strain infection, including determining the presence of the C. difficile ribotype 027 strain in the microbiome composition of the user based on levels of Clostridium, Bacteroides fragilis, Sarcina, and Clostridiacea, and providing a therapy operable to modify the user’s microbiome to reduce the CDI risk by modifying the relative abundance of Clostridium difficile, as shown by Savidge et al. ([0006];[0099]-[0010];[0012];[0026];[0039];[0040]; [0061]; [0068]-[0070], claims 1-5, 9, and 26), thus arriving at the inventions of claims 17-18 and 20-27. One of ordinary skill in the art would have been motivated to combine the method of Stintzi et al. in view of Shubert et al. Backhed et al., as evidenced by Freeman and Bronner et al. with the method of Savidge et al. in order to provide more cost and time effective diagnostic assays for an emerging epidemic of CDI infections, as shown by Savidge et al. ([0002]-[0003]). This modification would have had a reasonable expectation of success, given both Stintzi et al. and Savidge et al. analyze sequencing information from microbiome samples to diagnose a Clostridium associated condition, Shubert et al. discloses both clinical (i.e. supplemental) and microbiome composition data can be used in a model to detect C. difficile infections (Abstract; Figure 1), and furthermore because Quay et al. discloses both abundance and functional diversity features of a microbiome can be used to diagnose CDI, as discussed above, such that the classification method of Stintzi et al. can be applied to supplemental data, microbiome composition data, and microbiome functional diversity data related to CDI to classify CDI. 

Regarding claim 19, Stintzi et al., as applied to claim 17 above, does not disclose the supplementary dataset comprises antibiotic regimen data associated with the set of users, and wherein applying the associated feature set comprises applying the associated feature set with the antibiotic regimen data to generate the characterization model. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Shubert et al.
Regarding claim 19, Shubert et al. discloses a method for distinguishing between patients with and without a Clostridium difficile infection (Abstract) comprising receiving clinical data including antibiotic use for patients (i.e. antibiotic regimen data for the set of users)  used to distinguish the C. difficile infection status in patients (pg. 2, col. 1, para. 4 to col. 2, para. 2). Shubert et al. discloses using the supplementary data, including the antibiotic regimen data, in combination with microbiome features to classify a subject as having the C. difficile infection (Abstract; Figures 1-2). Shubert et al. further discloses using microbiome features in combination with the clinical data improves classification compared to using either microbiome features or clinical data alone (Abstract). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made of Stintz et al., to have used antibiotic regimen data in generating the characterization model for the Clostridium difficile infection, as shown by Shubert et al. (pg. 2, col. 1, para. 4 to col. 2, para. 2; Figure 1-2). One of ordinary skill in the art would have been motivated to combine the method of Stintzi et al. with the method of Shubert et al. in order to improve classification of the C. difficile infection, compared to using microbiome features alone, as shown by Shubert et al. (Abstract). This modification would have had a reasonable expectation of success because Stintzi et al. discloses receiving a supplementary data set including clinical information (pg. 82, lines 29-31), and using microbiome features to classify a Clostridium difficile associated condition, as discussed above, such that the method of Shubert et al. would have been applicable to the method of Stintzi et al. 
Therefore, the invention is prima facie obvious.
 
Claims 6 and 28  are rejected under 35 U.S.C. 103 as being unpatentable over Stintzi et al., in view of Shubert et al. and Backhed et al., as evidenced by Freeman et al. and Bronner et al., as applied to claims 1 and 10 above, and further in view of Morgan et al. (Dysfunction of the intestinal microbiome in inflammatory bowel disease and treatment, 2012, Genome Biology, 13:R79, pg. 1-18; newly cited). This rejection is newly recited.
Regarding claims 6 and 28, Stintzi et al., in view of Shubert et al. and Backhed et al., as evidenced by Freeman et al. and Bronner et al., as applied to claims 1 and 10 above, does not disclose the features comprise functional features associated with at least one of: a pentose phosphate pathway, as recited in claims 6 and 28 or that generating the characterization comprises processing the characterization model using the pentose-phosphate associated functional feature. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Morgan et al.
Regarding claims 6 and 28¸ Morgan et al. analyzes dysfunction of the intestinal microbiome in inflammatory bowel diseases (Abstract), and discloses sequencing microbiome samples from healthy and IBD-affected individuals (pg. 2, col. 2, para. 2), determining KEGG functional features from the sequencing data (pg. 7, col. 2, para. 2), and that there were large increases in pentose phosphate pathway gene abundance in Crohn’s disease patients compared to a healthy control and patients with Ulcerative colitis (pg. 8, col. 2, para. 2; Figure 4).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and method made obvious by Stintzi et al., in view of Shubert et al. and Backhed et al., as evidenced by Freeman et al. and Bronner et al., as applied to claims 1 and 10 above, to have determined a feature associated with a pentose phosphate pathway and to have used the pentose phosphate pathway functional feature in the characterization model to characterize a C. difficile associated condition of a user, as shown by Morgan et al. (pg. 2, col. 2, para. 2; pg. 7, col. 2, para. 2; pg. 8, col 2, para. 2; Figure 4). One of ordinary skill in the art would have been motivated to combine the method and system of Stintzi et al., in view of Shubert et al. and Backhed et al., as evidenced by Freeman et al. and Bronner et al. with the method of Morgan et al. to better distinguish between healthy subjects, subjects with Cohn’s disease, and subjects with Ulcerative colitis, as shown by Morgan et al. (Abstract; Figure 4), given Stintzi et al. discloses applying the classification model to classify a sample as an IBD, UC, or CD sample (Abstract, e.g. UC and CD are types of IBD; claim 1). This modification would have had a reasonable expectation of success given Stintzi et al. disclose using functional features to classify IBD, UC, or CD, such that the features of Morgan et al. would be applicable to the method of Stintzi et al. Therefore, the invention is prima facie obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stintzi et al., in view of Shubert et al. and Backhed et al., as evidenced by Freeman et al. and Bronner et al., as applied to claim 10 above, and further in view of Ciu et al. (Alignment-free supervised classification of metagenomes by recursive SVM, 2013, Genomics, 14:641, pg. 1-12; newly cited). This rejection is newly recited.
Regarding claim 12, Stintzi et al., in view of Shubert et al. and Backhed et al., as evidenced by Freeman et al. and Bronner et al., as applied to claim 10 above, does not disclose generating the feature set comprises generating a set of microbiome feature vectors for the set of users based on the subset of microbiome composition features and the subset of microbiome functional diversity features, and applying the feature set comprises training the characterization model with the set of microbiome vectors. However, these limitations were known in the art before the effective filing date of the claimed invention, as shown by Ciu et al. 
Regarding claim 12, Ciu et al. discloses a method for classifying metagenomic data using a support-vector machine learning algorithm (Abstract), which comprises generating a feature vector for each sample comprising the features for the sample (pg. 3, col. 2, para. 3; pg. 4, col. 1, para. 1), and training the support vector machine with the feature vectors (pg. 3, col. 2, para. 3 to pg. 4, col. 1, para. 2). Ciu et al. further discloses using a recursive support vector machine for classification avoids possible overfitting of the training data in the learning process (pg. 3, col. 1, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Stintzi et al., in view of Shubert et al. and Backhed et al., as evidenced by Freeman et al. and Bronner et al., as applied to claim 10 above, to have generated a set of feature vectors comprising the features (e.g. the microbiome composition and microbiome diversity features) and to have used the feature vectors in training a support-vector machine characterization model, as shown by Ciu et al. (pg. 3, col. 2, para. 3 to pg. 4, col. 1, para. 2). One of ordinary skill in the art would have been motivated to combine the method made obvious by Stintzi et al., in view of Shubert et al. and Backhed et al., as evidenced by Freeman et al. and Bronner et al. with the method of Ciu et al. in order to avoid overfitting of the raining data in the learning process, as shown by Ciu et al. (pg. 3, col. 1, para. 1). This modification would have had a reasonable expectation of success because Cui et al. discloses using the support-vector machine for the classification of metagenomic data and Stintzi et al. discloses the statistical algorithm for trained for classification can include a learning statistical classifier system as would be known to a person skilled in the art, such that the support-vector machine algorithm of Ciu et al. is applicable to the method of Stintzi et al. Therefore the invention is prima facie obvious.

Double Patenting
The rejection of claim 2 on the ground of nonstatutory double patenting over claims 1-19 of U.S. Patent No. 9,703,929 in the Office action mailed 25 April 2022 has been withdrawn in view of the cancellation of this claim received 25 Aug. 2022.
The rejection of claims 5 and 14-27 on the ground of nonstatutory double patenting over claims 1-19 of U.S. Patent No. 9,703,929 in the Office action mailed 25 April 2022 has been withdrawn in view of claim amendments received 25 Aug. 2022 and because, after further consideration, the claims are patentably distinct. That is, claims 5 and 14-27 are directed to method for specifically characterizing a C. difficile infection, which is patentably distinct from characterizing immune microbial dysfunction, as recited in reference claims 1-19.
The rejection of claims 1, 3-8, 10, 12, and 28-30 on the ground of nonstatutory double patenting over claims 1-19 of U.S. Patent No. 9,703,929 in the Office action mailed 25 April 2022 has been withdrawn. However, upon further consideration, a new grounds of nonstatutory double patenting has been made below.
The provisional rejection of claims 1-8, 10, 12, and 14-30 on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 15/815,636 in the Office action mailed 25 April 2022 has been withdrawn in view of claim amendments received 25 April 2022 and because, after further consideration, the claims are patentably distinct. Specifically the instant claims and reference claims are directed to characterizing distinct conditions using different types of features and methods.
The provisional rejection of claims 1-8, 10, 12, and 14-30 on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 15/668,636 in the Office action mailed 25 April 2022 has been withdrawn in view of claim amendments received 25 April 2022 and because, after further consideration, the claims are patentably distinct. Specifically the instant claims and reference claims are directed to characterizing distinct conditions using different types of features and methods.
The provisional rejection of claims 1-8, 10, 12, and 14-30 on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 15/679,633 in the Office action mailed 25 April 2022 has been withdrawn in view of claim amendments received 25 April 2022 and because, after further consideration, the claims are patentably distinct. Specifically the instant claims and reference claims are directed to characterizing distinct conditions using different types of features and methods. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 7-8, 10, 13, and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, and 7-8 of U.S. Patent No. 9,703,929 B2 in view of Stintzi et al. (WO 2014/138999 A1; newly cited) and Backhed et al. (WO 2014/091017 A2; newly cited), as evidenced by Freeman et al. (Recent developments on the role of Clostridium difficile in inflammatory bowel disease, 2008, World J Gastroenterol, 14(18), pg. 2794-2796; newly cited). This rejection is newly recited.
 Regarding instant claims 1 and 10¸ reference claim 1 discloses a method for diagnosing an immune microbial dysfunction in a subject comprising the following steps:
Reference claim 1 discloses receiving an aggregate set of biological samples from a population of subjects, which also shows receiving material from a set of users. Reference claim 2 further discloses the population of subjects include a subject exhibiting the immune microbial dysfunction (i.e. a sample associated with the condition). 
Reference claim 1 discloses determining microbiome sequences by: identifying primers for nucleic acid sequences associated with the immune microbial dysfunction and amplifying the fragmented nucleic acid material using the identified primers.
Reference claim 1 discloses receiving a supplementary dataset associated with the immune microbial dysfunction.
Reference claim 1 discloses generating a microbiome composition dataset and a microbiome functional diversity dataset for the population of subjects based upon the alignment.
Reference claim 1 discloses extracting features from the microbiome composition dataset and the microbiome functional diversity dataset, and using the extracted features with the supplementary data to generate a characterization of the immune microbial dysfunction in the subject. 
Reference  claim 1 discloses a therapy system operable to provide information of a therapy to the user (i.e. at an output device associated with the subject, providing a therapy to the subject…), wherein the therapy is determined using a characterization of the subject based on analysis of a sample from the subject and the supplementary data set and extracted features.
Further regarding instant claims 1 and 10¸ reference claims 4-5 and 7-8 disclose the immune microbial dysfunction comprises at least one of Crohn’s disease, Inflammatory Bowel Disease, and Ulcerative colitis, which are each associated with Clostridium (i.e. the immune microbial dysfunction is a Clostridium-associated condition and the characterization is specific for Clostridium-associated conditions).
Regarding instant claim 3, instant claim 3 fails to further limit the subject matter of instant claim 1, for the reasons discussed in above 112(d) rejection of the claims, and therefore, the reference claims disclose instant claim 3 for the same reasons as instant claim 1.
Regarding instant claim 4, reference claim 5 discloses the microbiome functional diversity features comprise a cluster or orthologous proteins.
Regarding instant claims 7-8, reference claim 1 discloses an interface associated with the subject operable to provide a therapy to the subject (i.e. an interface operable to display information).
Regarding instant claim 13, reference claim 1 discloses fragmenting and amplifying nucleic acid material from the microbiome samples, determining an alignment of the microorganism nucleic acid sequence to a reference nucleic acid sequence associated with the condition, and that the microbiome composition datasets and diversity datasets are generated based on the alignment. 

The reference claims do not disclose the following limitations:
Regarding instant claim 10¸the reference claims do not explicitly disclose the immune microbial dysfunction is a C. difficile associated condition. However, reference claims 4 and 7 disclose the immune microbial dysfunction can be inflammatory bowel disease, which is a C. difficile associated condition, as evidenced by Freeman et al. Freeman et al. overviews the role of Clostridium difficile in inflammatory bowel disease (Abstract), and discloses that C. difficile toxins are detected in patients with IBD (pg. 2795, col. 1, para. 3) and C. difficile is a risk factor for inflammatory processes involved in IBD (pg. 2794, col. 2, para. 1). Accordingly, inflammatory bowel disease is a C. difficile associated condition. 

Regarding instant claim 1¸ the reference claims do not disclose a processing system configured to perform the above method. However, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.

Further regarding instant claim 1, the reference claims do not disclose a handling network operable to receive containers comprising material from a set of users, the handling network comprising a sequencing system operable to determine microbiome sequences from sequencing the material.
However, these limitation was known in the art, before the effective filing date of the claimed invention, as shown by Stintzi et al. 
Regarding instant claim 1, Stintzi et al. discloses a system for characterizing a Clostridium-associated condition of a user (Abstract; claim 5), comprising a lab for receiving containers comprising microbiome material from users (i.e. a handling network operable to receive containers comprising material from users) (pg. 83, lines 5-14), and a sequencing platform to determine microbiome sequences from the collected material (pg. 83, lines 22 to pg. 84, line 23). Stintzi et al further discloses receiving the containers comprising microbiome material comprises immediately placing the samples on ice and transferring the samples to the lab to minimize the delay for processing the samples. 
It would have been prima facie obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to have modified the reference claims to have included a handling network operable to receive containers comprising material from users and comprising a sequencer for determining microbiome sequences, as shown by Stintzi et al. (pg. 83, lines 5-14; pg. 83, lines 22 to pg. 84, line 23). One of ordinary skill in the art would have been motivated to modify the method of the reference claims with the system of Stintzi et al. in order to minimize the delay in processing the samples, as shown by Stintzi et al., given the reference claims also involve receiving biological samples for sequencing. This modification would have had a reasonable expectation of success given the reference claims receive biological samples for sequencing, such that the system of Stintzi et al. would be applicable to the reference claims. 

Regarding instant claims 1 and 10, the reference claims do not disclose transforming the supplementary dataset and features extracted from the microbiome composition dataset and the microbiome functional diversity dataset into a characterization model for the Clostridium-associated condition, as recited in claim 1, or applying the feature set with the supplementary dataset to generate a characterization model for the C. difficile associated condition, as recited in claim 10.
Further regarding instant claims 1 and 10¸ the reference claims do not disclose obtaining a set of C. difficile associated feature-selection rules correlating the C. difficile associated condition to a subset of microbiome composition features and a subset of microbiome functional diversity features and generating the features based on evaluating the microbiome composition and diversity  dataset against the feature-selection rules.
Regarding instant claims 29-30, the reference claims do not disclose that the extracted features comprise functional features associated with the biosynthesis of metabolites.
However, these limitations were known in the art before the effective filing date of the claimed invention, as shown by Stintzi et al.
Regarding instant claims 1, 10, and 29-30, Stintzi et al. discloses a system and method for characterizing a Clostridium-associated condition, inflammatory bowel disease, of a user (Abstract; claim 5), comprising generating a diagnostic marker profile comprising the level of various bacterial taxa (i.e. a microbiome composition dataset) (pg. lines 3-7 and 16-26) and levels of butyrate producing bacteria and H2S producing bacteria (i.e. microbiome functional diversity dataset) (claim 1; pg. 11, lines 26-27), using a learning algorithm (i.e. feature-selection rules) with training data to identify features correlated to the presence of disease (i.e. the feature-selection rules correlate the Clostridium-associated condition to a subset of microbiome composition and microbiome diversity features) (pg. 70 lines 10-15; pg. 71, lines 25-28 and 31). Stintzi et al. further disclose generating the features by applying the learning algorithm to a microbiome composition dataset and a microbiome functional diversity dataset (i.e. evaluating the composition/diversity datasets against the feature-selection rules (pg. 70, lines 10-15; pg. 71 lines 25-28), and using the generated features to train an algorithm for classifying the sample with the Clostridium associated condition (i.e. the extracted features are used to generate the characterization model) (claims 1-2, e.g. an algorithm is trained based on the diagnostic marker profile for classifying IBD; pg. 70, lines 1-15).  Stintzi et al. discloses the features include levels of butyrate producing bacteria (i.e. functional features associated with Biosynthesis of metabolites) (claim 1; pg. 11, lines 26-27), and that the levels of butyrate producing bacteria is used in the characterization model (claim 1), as recited instant claims 29-30. Stintzi et al. further discloses that using training data to identify characteristics of the microbiome composition and functional diversity provides reliable classification (pg. 71, lines 18-30).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reference claims to have obtained feature-selection rules correlating features with the condition, extracted the features from the microbiome composition and functional diversity datasets using the feature-selection rules, including features associated with the biosynthesis of metabolites, and generated the characterization model using the extracted features as shown by Stintzi et al. (pg. 11, lines 26-27; pg. 70, lines 10-15, pg. 71, lines 25-28 and 31; claims 1-2), in addition to the supplementary dataset used for the characterization in the reference claims. One of ordinary skill in the art would have been motivated to modify the method of the reference claims with the method of Stintzi et al. to provide a reliable classification of the Clostridium-associated condition of the user. This modification would have had a reasonable expectation of success because the reference claims disclose generating a characterization of a Clostridium-associated condition using extracted features and the supplementary data, and Stintzi et al. discloses the statistical algorithms for training a classifier are known to a person skilled in the art (pg. 70, lines 10-15), and thus could be used to generate the classification of the reference claims. 

Further regarding instant claims 1 and 10¸ the reference claims in view of Stintzi et al. do not disclose that the set of Clostridium-associated feature-selection rules comprises different feature-selection rules for different demographic groups, subjects, or types of supplementary data and that the characterization model is a specific model for different demographic groups, subjects or types of supplementary data. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Backhed et al.
Regarding instant claims 1 and 10, Backhed et al. discloses a method for identifying a person with a Clostridium-associated condition (Abstract; pg. 23, lines 1-5, e.g. Clostridium is associated with T2D), which includes using a random forest model to identify the top important features for predicting the Clostridium-associated condition separately for each of multiple demographic groups (i.e. feature selection rules for different demographic groups) (pg. 8, lines 19-23, e.g. population groups are based on geographical location or race/ethic group; pg. 10, lines 10-12, e.g. the analysis is performed for each population group; pg. 11, lines 1-11 and 19-24, features selected for each group) and generating a model to predict the status of the Clostridium-associated condition (i.e. a characterization model) in the subject for each demographic group (i.e. the characterization model is a specific model for different demographic groups) (pg. 11, lines 26-35). Backhed et al. further discloses that different populations have differences in discriminatory metagenomic markers, and therefore the use of different markers for different populations under investigation is advantageous in terms of accuracy (pg. 8, lines 1-6).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and system made obvious by the reference claims in view of Stintzi et al., to have  used different feature-selection rules for different demographic groups and a characterization model of specific for different demographic groups, as shown by Backhed et al. (pg. 8, lines 19-23; pg. 11, lines 1-11 and 19-24; pg. 11 lines 26-35). One of ordinary skill in the art would have been motivated to combine the method and system  made obvious by the reference claims in view of Stintzi et al. with the method of Backed et al. to account for differences in metagenomic markers between demographic groups, thereby improving diagnostic accuracy for the different demographic groups, as shown by Backhed et al. (pg. 8, lines 1-6). This modification would have had a reasonable expectation of success because the reference claims disclose receiving supplementary information associated with the population of subjects.

Regarding instant claim 8, the reference claims do not disclose that the therapy is operable to reduce the risk of an infection. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Stintzi et al.
Regarding instant claim 8, Stintzi et al. discloses a system for characterizing a Clostridium-associated condition of a user (Abstract; claim 5), comprising determining the presence of inflammatory bowel disease (IBD), ulcerative colitis (UC), or Crohn’s disease (CD), and administering an antibiotic, which is capable of reducing the risk of bacterial infection, to the patient based on the determination (pg. 6, lines 1-5; pg. 54, lines 14-21). Stintzi et al. further discloses measuring the bacteria in a microbiome sample to determine the presence of IBD, UC, and CD can be used for treatment optimization and restoring microbiota equilibrium (pg. 54, lines 14-21; pg. 4, lines 17-22).
It would have been prima facie obvious, to one of ordinary of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reference claims to have provided a therapy operable to reduce a risk of infection, as shown by Stintzi et al (pg. 6, lines 1-5; pg. 54, lines 14-21). One of ordinary skill in the art would have been motivated to combine the method of the reference claims with the method of Stintzi et al. in order to optimize treatment and restore microbiota equilibrium, as shown by Stintzi et al. (pg. 54, lines 14-21; pg. 4, lines 17-22). This modification would have had a reasonable expectation of success because the reference claims also disclose the therapy modules microbiome composition, such that the antibiotic of Stintzi et al. would have been applicable to the reference claims. 

Regarding instant claim 13, the reference claims do not disclose sequencing, with any suitable sequencing system, the nucleic acid material to determine the nucleic acid sequences. However, reference claim 1 discloses determining a microorganism nucleic acid sequence and aligning the sequence to a reference, which suggests performing sequencing. Furthermore, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Stintzi et al. 
Regarding instant claim 13, Stintzi et al. discloses a system for characterizing a Clostridium-associated condition of a user (Abstract; claim 5), comprising sequencing nucleic acid material using a sequencing platform to determine microbiome sequences (pg. 83, lines 22 to pg. 84, line 23). Stintzi et al further the sequencing data can be used to obtain diagnostic markers for diagnosing IBD in patients (pg. 70. Iines 3-9 and 16-22). 
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of the reference claims to have sequenced, with a sequencing stem, the nucleic acid material to determine the nucleic acid sequences, as shown by Stintzi et al (pg. 83, lines 22 to pg. 84, line 23). One of ordinary skill in the art would have been motivated to combine the method of the reference claims with the method of Stintzi et al. to have obtained diagnostic markers for diagnosing IBD in patients, as shown by Stintzi et al. (pg. 70, lines 3-9 and 16-22), given the reference claims involve using nucleic acid sequences to make a characterization of IBD in a subject. This modification would have had a reasonable expectation of success given the reference claims already recite determining nucleic acid sequences, such that the method of sequencing the samples of Stintzi et al. would be applicable to the reference claims. 
Therefore, the instant and reference inventions are patentably indistinct.

Claims 6 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, and 7-8 of U.S. Patent No. 9,703,929 in view of Stintzi et al. and Backhed et al., as evidenced by Freeman et al., as applied to instant claims 1 and 10 above, and further in view of Morgan et al. (Dysfunction of the intestinal microbiome in inflammatory bowel disease and treatment, 2012, Genome Biology, 13:R79, pg. 1-18; newly cited). This rejection is newly recited.
Regarding instant claims 6 and 28, the reference claims in view of Stintzi et al. and Backhed et al., as evidenced by Freeman et al., as applied to instant claims 1 and 10 above, do not disclose the features comprise functional features associated with at least one of: a pentose phosphate pathway, as recited in instant claims 6 and 28 or that generating the characterization comprises processing the characterization model using the pentose-phosphate associated functional feature. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Morgan et al.
Regarding instant claims 6 and 28¸ Morgan et al. analyzes dysfunction of the intestinal microbiome in inflammatory bowel diseases (Abstract), and discloses sequencing microbiome samples from healthy and IBD-affected individuals (pg. 2, col. 2, para. 2), determining KEGG functional features from the sequencing data (pg. 7, col. 2, para. 2), and that there were large increases in pentose phosphate pathway gene abundance in Crohn’s disease patients compared to a healthy control and patients with Ulcerative colitis (pg. 8, col. 2, para. 2; Figure 4).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reference claims in view of Stintzi et al. and Backhed et al., as evidenced by Freeman et al., as applied to instant claims 1 and 10 above, to have determined a feature associated with a pentose phosphate pathway and to have used the pentose phosphate pathway functional feature in the characterization model to characterize a C. difficile associated condition of a user, as shown by Morgan et al. (pg. 2, col. 2, para. 2; pg. 7, col. 2, para. 2; pg. 8, col 2, para. 2; Figure 4). One of ordinary skill in the art would have been motivated to combine the method and system of the reference claims in view of Stintzi et al. and Backhed et al., as evidenced by Freeman et al. with the method of Morgan et al. to better distinguish between healthy subjects, subjects with Crohn’s disease, and subjects with Ulcerative colitis, as shown by Morgan et al. (Abstract; Figure 4), given reference claim 4 also discloses the characterization can be of subjects with Crohn’s disease or Ulcerative colitis.
Therefore, the instant and reference inventions are patentably indistinct.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, and 7-8 of U.S. Patent No. 9,703,929 in view of Stintzi et al. and Backhed et al., as evidenced by Freeman et al., as applied to instant claim 10 above, and further in view of Ciu et al. (Alignment-free supervised classification of metagenomes by recursive SVM, 2013, Genomics, 14:641, pg. 1-12; newly cited). This rejection is newly recited.
Regarding instant claim 12, the reference claims in view of Stintzi et al. and Backhed et al., as evidenced by Freeman et al., as applied to instant claim 10 above, do not disclose generating the feature set comprises generating a set of microbiome feature vectors for the set of users based on the subset of microbiome composition features and the subset of microbiome functional diversity features, and applying the feature set comprises training the characterization model with the set of microbiome vectors. However, these limitations were known in the art before the effective filing date of the claimed invention, as shown by Ciu et al. 
Regarding instant claim 12, Ciu et al. discloses a method for classifying metagenomic data using a support-vector machine learning algorithm (Abstract), which comprises generating a feature vector for each sample comprising the features for the sample (pg. 3, col. 2, para. 3; pg. 4, col. 1, para. 1), and training the support vector machine with the feature vectors (pg. 3, col. 2, para. 3 to pg. 4, col. 1, para. 2). Ciu et al. further discloses using a recursive support vector machine for classification avoids possible overfitting of the training data in the learning process (pg. 3, col. 1, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reference claims in view of Stintzi et al. and Backhed et al., as evidenced by Freeman et al., as applied to instant claim 10 above, to have generated a set of feature vectors comprising the features (e.g. the microbiome composition and microbiome diversity features) and to have used the feature vectors in training a support-vector machine characterization model, as shown by Ciu et al. (pg. 3, col. 2, para. 3 to pg. 4, col. 1, para. 2). One of ordinary skill in the art would have been motivated to combine the reference claims in view of Stintzi et al. and Backhed et al., as evidenced by Freeman et al.  with the method of Ciu et al. in order to avoid overfitting of the raining data in the learning process, as shown by Ciu et al. (pg. 3, col. 1, para. 1). This modification would have had a reasonable expectation of success because the reference claims involve performing a classification with metagenomic data, Cui et al. discloses using the support-vector machine for the classification of metagenomic data, and Stintzi et al. discloses the statistical algorithm for trained for classification can include a learning statistical classifier system as would be known to a person skilled in the art, such that the support-vector machine algorithm of Ciu et al. is applicable to the methods of the reference claims and Stintzi et al. 
Therefore, the instant and reference inventions are patentably indistinct.

Response to Arguments
Applicant's arguments filed 25 Aug. 2022 regarding double patenting at pg. 15, para. 5 to 9 have been fully considered but they do not present any arguments pertaining to the double patenting rejection.

Conclusion
No claims are allowed.
Claims 5 and 14-16 are free of the art. 
Claims 5 and 14, and claims dependent therefrom, recite that the Clostridium-associated condition comprises a Clostridium difficile infection comprising at least one of sepsis and colitis. Independent claims 1 and 10, from which claims 5 and 14 depend, involve developing a characterization model for the Clostridium-associated condition based on the supplementary dataset and features extracted from the microbiome composition and microbiome functional diversity dataset, and generating a characterization of the user based on the processing a sample of the user with the characterization model.  The prior art does not disclose or suggest generating a characterization model based on supplementary data and features of microbiome composition and functional diversity, that characterizes a user in relation to a C. difficile infection  (CDI) specifically comprising sepsis or colitis. While Savidge et al. discloses a method for characterizing a C. difficile infection in a subject based on a microbiome analysis of the subject (Abstract; [0007]), Savidge et al. does not disclose characterizing a C. difficile infection specifically comprising sepsis or colitis in the subject. That is, Savidge et al. does not distinguish between subjects with a C. difficile infection and a C. difficile infection with colitis and/or sepsis. Similarly, Shubert et al. discloses a method for distinguishing between subjects with diarrhea with a C. difficile infection and non CDI subjects with diarrhea (Abstract; Figure 1), but does not disclose distinguishing between subjects with CDI comprising colitis or sepsis and other subjects. Last, Quay et al. also discloses diagnosing a C. difficile infection based on comparing the abundances of specific bacteria and the functional activity of microbes associated with the condition of a microbiome sample to be diagnosed with a control profile of subjects known to have the condition, as determined by sequencing DNA from 16S rRNA of a microbiome sample  ([0112]-[0114]; [0020]; [0046]; Figure 1;  Claim 1). However, Quay et al. also does not disclose specifically diagnosing a C. difficile infection comprising sepsis or Colitis, as claimed. Thus, while the prior art discloses diagnosing C. difficile infections based on supplementary information, microbiome composition data, and microbiome functional diversity data, the prior art does not disclose diagnosing the specific complication of a C. difficile infection of sepsis and/or colitis using the recited combination of features. Accordingly, claims 5 and 14-16 are free of the art. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1672